TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00481-CV



                                   In re Herman Lee Kindred


                        ORIGINAL PROCEEDING FROM BELL COUNTY



                              MEMORANDUM OPINION


                On June 23, 2016, relator Herman Lee Kindred, an inmate proceeding pro se, filed

a petition for writ of mandamus, which this Court denied.1 In the petition, Kindred had asserted that

the County Court at Law No. 2 of Bell County had failed to rule on and forward to this Court an

application for writ of habeas corpus that Kindred claimed to have filed in the court below. This

Court concluded that Kindred had failed to show himself entitled to the extraordinary relief

requested.2

                Kindred has now filed another petition for writ of mandamus, re-urging the same

contentions that he made in his earlier petition. Kindred has again failed to demonstrate that he is

entitled to mandamus relief. Accordingly, for the reasons explained in our previous opinion and




       1
         See In re Kindred, No. 03-16-00423-CV, 2016 Tex. App. LEXIS 7099, at *3
(Tex. App.—Austin July 7, 2016, orig. proceeding).
       2
           See id. at *1-3.
other opinions rejecting similar claims made by Kindred, we deny the petition for writ of

mandamus.3



                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Filed: July 26, 2016




       3
         See Tex. R. App. P. 52.8(a); Kindred, 2016 Tex. App. LEXIS 7099, at *1-3; see also
Kindred v. State, No. 03-16-00163-CR, 2016 Tex. App. LEXIS 3399 , at *1-2 (Tex. App.—Austin
Apr. 1, 2016, no pet.) (mem. op., not designated for publication); Kindred v. State,
No. 10-16-00020-CR, 2016 Tex. App. LEXIS 946, at *1-2 (Tex. App.—Waco Jan. 28, 2016, no pet.)
(mem. op., not designated for publication).

                                                2